Citation Nr: 0530545	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  90-46 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the thoracolumbar spine with mild radicular 
involvement, right lower extremity, evaluated as 40 percent 
disabling since April 16, 2005.

2.  Entitlement to an increased rating for traumatic 
arthritis of the thoracolumbar spine with mild radicular 
involvement, right lower extremity, evaluated as 20 percent 
disabling prior to April 16, 2005.

3.  Entitlement to an increased rating for residuals of 
traumatic arthritis of the cervical spine, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a contusion of the posterior scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

The instant appeal as to the increased rating claim arose 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which denied a claim for an increased rating for 
traumatic arthritis of the cervical, dorsal, and lumbar spine 
with contusion of the posterior scalp, evaluated as 20 
percent disabling.  That issue was remanded by the Board of 
Veterans' Appeals (Board) in May 1995, January 1998, 
September 2001, and August 2004 for further development.

The Board notes that by rating decision dated in May 2005 the 
RO recharacterized the single disability of traumatic 
arthritis of the cervical, dorsal, and lumbar spine with 
contusion of the posterior scalp as three separate 
disabilities:  traumatic arthritis of the thoracolumbar spine 
with mild radicular involvement, right lower extremity; 
residuals of traumatic arthritis of the cervical spine; and 
residuals of a contusion of the posterior scalp.  The RO 
assigned a noncompensable rating for residuals of a contusion 
of the posterior scalp since February 2, 1984 and assigned a 
10 percent rating for residuals of traumatic arthritis of the 
cervical spine since February 2, 1984.  With regard to the 
traumatic arthritis of the thoracolumbar spine with mild 
radicular involvement, right lower extremity, the RO assigned 
a 20 percent rating prior to April 16, 2005, and a 40 percent 
rating since April 16, 2005.

The Board notes that in May 2002, the veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  That 
same month he requested a hearing before RO personnel.  He 
was scheduled for a March 2004 hearing before RO personnel.  
In February 2004, the veteran contacted the RO and requested 
that his hearing request be withdrawn and that a decision be 
made based on the evidence in his claims folders as he was 
too disabled to attend a hearing.  Based on the veteran's 
February 2004 contact with the RO, the Board finds that all 
hearing requests have been withdrawn.  38 C.F.R. § 20.702(e) 
(2004).


FINDINGS OF FACT


1.  The competent post-service evidence does not show any 
complications, treatment, or any continuing condition as 
regards the residuals of a contusion of the posterior scalp.

2.  The veteran's service-connected cervical spine disability 
was manifested by complaints of severe muscle spasms, 
numbness, and tingling constantly in the arm; complete 
numbness and weakness in the arms lasting from minutes to 
hours; and pain unrelated to any neck movement.  He is 
diagnosed with cervical degenerative disease without 
significant radiculopathy with early degenerative disease 
noted on X-ray.  Objectively, when the veteran voluntarily 
participates in assessing his condition, he has good range of 
motion of the cervical spine and good muscle strength and 
reflexes in the upper extremities.

3.  Prior to April 16, 2005, the veteran's service-connected 
low back disability was manifested by no more than 
"moderate" limitation of motion in the lumbar spine; the 
spine was not ankylosed.  Objectively, when the veteran 
voluntarily participates in assessing his condition, he has 
good range of motion of the thoracolumbar spine and there is 
nothing in the record to suggest that he had periods of acute 
signs or symptoms of intervertebral disc syndrome that 
required bed rest prescribed by a physician, and treatment by 
a physician.

4.  Since April 16, 2005, the veteran's service-connected low 
back disability was manifested by no more than "severe" 
limitation of motion in the lumbar spine; the spine was not 
ankylosed; and there is nothing in the record to suggest that 
he had pronounced intervertebral disc syndrome with findings 
like absent ankle jerk or periods of acute signs or symptoms 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician of at 
least 6 weeks a year.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
contusion of the posterior scalp are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, 7805 (2004).

2.  An increased rating for residuals of traumatic arthritis 
of the cervical spine, above 10 percent, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2002).

3.  Prior to April 16, 2005, an increased rating for 
traumatic arthritis of the thoracolumbar spine with mild 
radicular involvement, right lower extremity, above 20 
percent, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).

4.  Since April 16, 2005, an increased rating for traumatic 
arthritis of the thoracolumbar spine with mild radicular 
involvement, right lower extremity, above 40 percent, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  An August 31, 2004, letter 
from the RO provided content complying notice to the 
claimant.  The letter informed him what information and 
evidence was needed to substantiate his claim for an 
increased rating.  The letter also advised the veteran that 
VA would attempt to get any relevant federal evidence as well 
as any private medical evidence which he identified and 
informed him that he needed to provide enough information 
about any records so that they could be requested.  With 
regard to the fourth element of notice, the Board notes that 
in the August 2004 letter, VA literally requested the 
appellant to provide "any evidence in his possession" that 
pertained to his claim.  

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although elements of the notice were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, VA has developed 
service medical records, VA treatment records, private 
medical records, and numerous VA examinations with medical 
opinions.  The appellant has provided written statements and 
sworn testimony.  The appellant has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  Thus, as sufficient 
data exists to address the merits of the claims, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the appellant in the development of the 
claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran argues that an increased disability rating is 
warranted for his service-connected spine and head contusion 
residuals.  Having carefully reviewed the evidence of record 
in light of the applicable law, the Board has determined that 
these claims will be denied because the preponderance of the 
evidence is against the claims.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Residuals of a contusion of the posterior scalp

The veteran's residuals of a contusion of the posterior scalp 
are currently evaluated as 0 percent disabling under 
Diagnostic Code 8045-7805, for brain disease due to trauma 
and scars.  Diagnostic Code 7805 for scars provides that 
scars should be rated based on limitation of function of 
affected part.  38 C.F.R. § 4.118 (2004).  Diagnostic Code 
8045 provides that purely neurologic disabilities will be 
rated under the Diagnostic Code specifically dealing with 
that disability.  38 C.F.R. § 4.124a (2004).  

The evidence of record does not support a higher, 
compensable, rating under Diagnostic Code 8045-7805.  First, 
the medical evidence does not show that the veteran sustained 
a head injury in service.  The contemporaneous May 1973 
service medical records noted that the veteran fell about ten 
feet from a ladder and hit his back in the area of the 
shoulder blades.  It was specifically noted that he did not 
strike his head.  Further, an August 1975 medical 
consultation report prepared due to the veteran's complaints 
of headaches noted that the veteran did not have a history of 
head trauma.

Service connection for a scalp contusion was awarded in a May 
1976 rating decision and was based on the veteran's report 
during an April 1976 VA examination that he had struck his 
head during a fall in service.  A history of a contusion of 
the posterior scalp was diagnosed.  

Second, residuals from any posterior scalp injury are not 
currently disabling.  Since the veteran's statements during 
the 1976 examination, the medical and lay evidence reveals no 
complaints, diagnosis or treatment referable to a scalp 
contusion.  Private examination of the head in February 1979 
revealed no significant abnormalities.  A June 1979 VA 
examination of the posterior scalp revealed no swelling, 
residual scarring, or bony deformity.  Absent significant 
complaint, treatment, or diagnosis referable to residuals of 
posterior scalp contusion since 1976, the Board finds that a 
compensable rating is not warranted for this disorder.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997) (No current hernia 
disability where "records are devoid of any mention of 
complications, treatment, or any continuing hernia 
condition.").  The claim must therefore be denied.



Increased rating for residuals of traumatic arthritis of the 
cervical spine

The veteran's residuals of traumatic arthritis of the 
cervical spine are currently evaluated as 10 percent 
disabling under Diagnostic Code 5010-5242, for traumatic 
arthritis rated as degenerative arthritis of the spine.  
38 C.F.R. § 4.71a (2004).  

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2004).To 
that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2004) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court found that when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

Disabilities of the cervical spine are evaluated in 
accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  Amendments to the criteria 
governing the evaluation of intervertebral disc syndrome 
became effective on September 23, 2002, while the veteran's 
appeal was pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the cervical spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 10 percent 
rating was warranted if the condition was mild, and a 
20 percent rating was warranted if the condition was moderate 
with recurring attacks.  If the condition was severe, with 
recurring attacks and intermittent relief, a 40 percent 
rating was warranted.  The highest available schedular 
evaluation, 60 percent, was warranted, if the condition was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (June 8, 1998) (indicating that when a veteran is 
in receipt of less than the maximum evaluation under former 
Diagnostic Code 5293, based on symptomatology that includes 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least one 
week but less than two weeks; a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
cervical spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
Evaluations of 10, 20, and 30 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  

Effective from September 26, 2003, disabilities of the 
cervical spine (other than intervertebral disc syndrome, when 
it is evaluated on the basis of incapacitating episodes) are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the cervical spine is greater than 30 degrees but 
not greater than 40 degrees; or if the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees; or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spine contour; or if there is vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or if the combined range of motion of the 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assigned for forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5)).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, incomplete paralysis.  Id.

The Board notes that it will not consider the September 2002 
or September 2003 regulatory amendments prior to their 
effective dates.  38 U.S.C.A. § 5110(g) (West 2002).  

The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's service-connected cervical spine.  The May 1973 
service medical records noted that the veteran fell about ten 
feet from a ladder and hit his back in the area of the 
shoulder blades.  X-rays of the spine revealed no fractures 
and the impression was a contusion of the mid thoracic spine.  

In a May 1976 rating, service connection was awarded for 
osteoarthritis of the lumbar and dorsal spine due to trauma 
with contusion of the posterior scalp and cervical spine.  A 
10 percent rating was assigned for that disability.  In a 
July 1979 rating, the veteran's disability evaluation for his 
osteoarthritis of the lumbar and dorsal spine due to trauma 
with contusion of the posterior scalp and cervical spine was 
increased to 20 percent. 

First, the medical evidence does not demonstrate cervical 
spine symptomatology attributable to arthritis that more 
nearly approximates a 20 percent or higher disability rating 
under either the old or the new regulations.  Objectively, 
1995 and 2003 cervical spine X-rays showed early 
osteoarthritic changes and in 2001 a VA examiner acknowledge 
that the veteran has some tenderness in the cervical spine.  
During a December 2001 VA examination, the veteran reported 
that his cervical spine pain was associated with his 
headaches.  The Board notes that the veteran's headaches are 
separately service-connected as a part of his psychiatric 
disorder.  See May 1976 rating decision.  The veteran is 
currently service-connected at the maximum rating, 100 
percent, for his conversion disorder.  VA regulations 
prohibit pyramiding, or rating the same disability under 
different diagnoses.  38 C.F.R. § 4.14.  

The veteran reported in 2001 severe muscle spasms, numbness, 
and tingling constantly in the arms, and complete numbness 
and weakness in the arms lasting from minutes to hours.  He 
reported that this pain was unrelated to any neck movement.  
However, during the examination, when the examiner did not 
state explicitly that the neck was being examined, the 
veteran's neck demonstrated movement in every direction 
without much pain.  He had full strength in the hands, 
although examination was difficult due to voluntary, 
functional shaking motions.  

There is no evidence of intervertebral disc syndrome that is 
moderate with recurring attacks or of incapacitating episodes 
involving the cervical spine which have a total duration of 
at least two weeks but less than four weeks a year.  With 
regard to any neurological complaints referable to the 
cervical spine, the evidence of record reveals no objective 
evidence of neurologic impairment.  For example, evaluation 
of the veteran's orthopedic and neurological complaints by VA 
in May 1993 revealed no objective evidence of neurologic 
impairment.  Likewise, a VA examiner in 1995 noted that the 
veteran was resistant and uncooperative during a spine 
examination and that his complaints of extremity weakness 
were not consistent with the lack of muscle atrophy.  A 
November 1996 VA neurological examiner again noted that the 
veteran's complaints were inconsistent with objective 
findings and concluded that the veteran's complaints were 
related to his conversion disorder rather than an injury to 
the spine in service.  During a July 1998 VA hospitalization 
to assess his condition, VA physicians found that a review of 
1997 MRI results showed "his nerve roots, as well as the 
integrity of the spinal cord, are preserved and appear 
pristine."  In 2001 a VA examiner found no consistent 
neurologic findings or symptoms that fit any disease process, 
according to the examiner.  A December 2003 examination noted 
that grip strength was 20 pounds bilaterally and muscle 
circumference was equal bilaterally.  Reflexes were +1 and 
there was no gross sensory loss in the upper extremities.  
Further, the examiner diagnosed cervical degenerative disease 
without significant radiculopathy and found that the 
veteran's "intervertebral disc disease is just as likely as 
not secondary to an aging process and not related to any 
acquired injury pattern based off the veteran's service 
medical records."  In April 2005, full strength was again 
noted in the upper extremities, in the muscles where the 
veteran did not refuse to give full strength.  

There is also no evidence of moderate limitation of motion of 
the cervical spine due to the degenerative disease which 
would warrant a higher rating.  A 1986 VA examination noted 
that the veteran had "fairly adequate" range of motion of 
the back "for a man of this size".  As noted above there 
was significant range of motion of the neck without much pain 
found during a VA examination in 2001.  In 2005, the cervical 
spine had full forward flexion, extension to 0 degrees, left 
and right lateral flexion to 25 degrees and left and right 
lateral rotation to 35 degrees.  The veteran reported that 
his range of motion was limited by pain, but the results were 
reproducible on repeated testing.  The examiner found that 
the degenerative disease of the spine was as likely as not 
related to his fall in service.  

The only examination report which appeared at first glance to 
reveal more significant loss of motion was a December 2003 VA 
examination.  Forward flexion was 20 degrees with 40 degrees 
extension, 40 degrees rotation to the right and 30 degrees 
rotation to the left; however, the examiner concluded that 
the veteran's service-connected somatoform dysfunction 
created his orthopedic pathology.  Accordingly, as the Board 
is prohibited from pyramiding and as the veteran is already 
receiving a full 100 percent rating for manifestations of his 
conversion disorder, the Board does not find that these range 
of motion findings support an increased rating for residuals 
of traumatic arthritis of the cervical spine.  The Board 
finds that this evidence does not support a finding that the 
veteran's range of motion is limited to the equivalent of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or combined range of motion 
of the cervical spine  not greater than 170 degrees; or 
severe muscle spasm or guarding.

The medical evidence reveals that any moderate cervical spine 
symptomatology has been attributed to his service-connected 
conversion disorder.  Likewise, the veteran's inability to 
participate in his spine examinations has been attributed, at 
times, to his service-connected conversion disorder.  The 
record reveals that during a 1984 VA examination, while the 
veteran reported tenderness over the entire spine, it was 
difficult to examine as there was questionable voluntary 
muscle spasm and the veteran would not stand up or do any 
movements of the spine at all.  Likewise, a 1993 VA 
examination report noted that an orthopedic examination could 
not be fully completed due to the veteran's service-connected 
psychological issues.  A 2001 examiner noted that the 
examination was "extremely fabricated" and "extremely 
inconsistent" without evidence of a spinal cord lesion.  

The aforementioned evidence does not reveal significant 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse due to 
the service-connected cervical spine disorder.  Likewise, the 
evidence does not show that the service-connected spine back 
disorder causes instability of station, disturbance of 
locomotion, or interference with sitting, standing, and 
weight bearing.  For these reasons the Board does not find 
that there is additional range-of-motion loss due to pain on 
use or during flare-ups.

Accordingly, for the aforementioned reasons, the 
preponderance of the evidence is against an increased rating.

Increased rating for traumatic arthritis of the thoracolumbar 
spine with mild radicular involvement, right lower extremity, 
evaluated as 20 percent disabling prior to April 16, 2005.

Disabilities of the thoracolumbar spine are evaluated 
similarly to disabilities of the cervical spine in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  The changes in the law, noted above, also 
apply to the thoracolumbar spine regulations.

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
new rating formula also specifies that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habits, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost), an 80 percent rating is 
warranted.  Id.

As noted above, following a fall in service, X-rays of the 
spine revealed no fractures and the impression was a 
contusion of the mid thoracic spine.  Mild osteoarthritis was 
noted in the lumbosacral and dorsal spines in 1976 X-rays.  

In September 1983 the veteran woke up one day with complaints 
of back and leg pain.  He stopped working and became 
essentially nonambulatory.  Extensive workup at VA facilities 
and at Duke University Hospital revealed no neurological or 
organic reason for his reported pain and difficulty walking.  
Accordingly, in 1984, the veteran was diagnosed with a 
conversion reaction as testing found no physical cause for 
his nonambulatory status.  As noted above, he is currently 
100 percent service-connected for that disorder and the 
prohibitions against pyramiding discussed above applying in 
the context of the thoracolumbar spine as well.

The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
the veteran's service-connected thoracolumbar spine.  First, 
the medical evidence does not demonstrate thoracolumbar spine 
symptomatology attributable to arthritis that more nearly 
approximates a 40 percent or higher disability rating under 
either the old or the new regulations.  The medical evidence 
reveals that any more severe thoracolumbar spine 
symptomatology has been attributed to his service-connected 
conversion disorder.  

There is no evidence of intervertebral disc syndrome that is 
severe with recurring attacks with little intermittent relief 
or of incapacitating episodes involving the cervical spine 
which have a total duration of at least four weeks but less 
than six weeks a year.  The veteran has reported that he has 
back pain radiating to his right leg.  Physical examination 
has, at times, revealed voluntary, functional muscle spasms.  
Similar findings were noted on the 2001 VA lumbar spine 
examination with the veteran reporting complete numbness in a 
nondermatomal pattern and an inability to move the legs while 
shaking his whole body in a nonphysiologic manner.  In 
addition, at one time during the examination, his entire 300 
pound weight was supported by his right leg.  The examiner 
diagnosed some tenderness in the cervical and lumbar spine; 
however the examiner noted that the examination was 
"extremely fabricated" and "extremely inconsistent" 
without evidence of a spinal cord lesion.  There were also no 
consistent neurologic findings or symptoms that fit any 
disease process, according to the examiner.  The examiner 
also opined that the veteran's reported bowel and bladder 
problems were unrelated to any spine injury because of the 
inconsistencies noted in the report.

The medical evidence revealed that any neurological 
impairment was unrelated to his service-connected arthritis 
of the mid and lower spine.  Evaluation of the veteran's 
orthopedic and neurological complaints by VA in May 1993 
revealed no objective evidence of neurologic impairment.  A 
VA examiner in 1995 noted that the veteran was resistant and 
uncooperative during a spine examination and that his 
complaints of extremity weakness were not consistent with the 
lack of muscle atrophy.  The veteran refused to cooperate 
with requests for X-rays of his mid and lower spine.  May 
1995 EMG/NCV testing revealed no abnormalities or evidence of 
significant root encroachment.  A June 1995 MRI of the lumbar 
spine revealed bulges at L2-3 and L4-5 with narrowing of the 
neural foramen at L4-5.  A November 1996 VA neurological 
examiner again noted that the veteran's complaints were 
inconsistent with objective findings and concluded that the 
veteran's complaints were related to his conversion disorder 
rather than an injury to the spine in service.  During a July 
1998 VA hospitalization to assess his condition, VA 
physicians found that a review of 1997 MRI results showed 
"his nerve roots, as well as the integrity of the spinal 
cord, are preserved and appear pristine."  EMG testing in 
1998 revealed the same negative results as the EMG testing in 
1995.  In January 2000 the veteran underwent left knee 
disarticulation.

There is also no evidence of severe limitation of motion of 
the thoracolumbar spine due to the degenerative disease which 
would warrant a higher rating.  A 1986 VA examination noted 
that the veteran had "fairly adequate" range of motion of 
the back "for a man of this size".  It was noted that X-
rays from the University of Virginia, dated in May 1985, 
revealed a normal lumbar spine.  A 1990 CT of the lumbosacral 
spine revealed spinal stenosis at L4-5.  March 1993 X-rays 
revealed minimal disc space narrowing in the lumbar spine.  A 
July 1993 MRI of the spine revealed moderate to advanced 
osteoarthritic changes from L4-S1 without evidence of disc 
herniation.  During a December 2001 VA examination, the 
veteran reported that he had no pain in the area of the 
thoracic spine.

In a December 2003 VA examination, the low back revealed 
moderate spasm, forward flexion of 20 degrees in the 
wheelchair, negative straight leg raising, and spasticity.  
X-rays revealed diffuse disc disease in the thoracic spine, 
and moderate degenerative disc disease in the lumbar spine.  
The examiner diagnosed thoracic disc disease without 
significant radiculopathy and lumbar degenerative disease 
without significant radiculopathy.  The examiner concluded 
that the veteran's service-connected somatoform dysfunction 
created his orthopedic pathology.  The examiner also found 
that the veteran's "intervertebral disc disease is just as 
likely as not secondary to an aging process and not related 
to any acquired injury pattern based off the veteran's 
service medical records.  

As noted above, the objective medical evidence shows that 
over the course of this appeal period the veteran's was 
generally unable to cooperate by moving his back as a result 
of his service-connected conversion disorder.  The 
preponderance of the medical evidence reveals that the 
veteran's orthopedic complaints are not the result of his 
back injury in service but are instead attributable to his 
conversion disorder.  In the Board's view, given these 
circumstances and the rule against pyramiding, the limitation 
of motion of the thoracolumbar spine attributable to the 
veteran's service-connected arthritis cannot be characterized 
as "severe", so as to warrant the assignment of a higher 
evaluation under former Diagnostic Code 5292.

With regard to the DeLuca factors considered in the "old" 
regulations, the Board does not find that there is additional 
range-of-motion loss due to pain on use or during flare-ups.  
Recent VA treatment records dated from November 2002 to 
February 2005 reveal that the veteran's complaints of pain 
are well controlled on his current medication.  Accordingly, 
an increased rating is not warranted on that basis.

The medical evidence reveals that neurological abnormalities 
like loss of bladder and bowel continence was attributed to 
the veteran's conversion disorder, not his service-connected 
back disorder.  By rating decision dated in April 2002 the 
veteran was awarded service connection for bladder and bowel 
dysfunction with separate 30 percent ratings as secondary to 
his service-connected conversion disorder.  Further, there is 
nothing in the record to suggest that he had periods of acute 
signs or symptoms of intervertebral disc syndrome that 
required bed rest prescribed by a physician, and treatment by 
a physician.  Under the circumstances-given the totality of 
the evidence-it is the Board's conclusion that the veteran 
did not have "severe" lumbosacral strain or intervertebral 
disc syndrome during the appeal period in that he did not 
have incapacitating episodes of intervertebral disc syndrome.  

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that the criteria for rating 
paralysis of the sciatic nerve were not affected by the 
September 2003 amendments.  However, the Board finds that the 
veteran does not have chronic neurological manifestations of 
sufficient severity to warrant a separate evaluation.  Based 
on the objective medical evidence, namely the VA examinations 
that revealed neurological impairment due to a conversion 
disorder and not the service-connected back disability, the 
Board does not find that a separate rating is warranted for 
neurologic manifestations.  

For the reasons explained above, the preponderance of the 
evidence is against the assignment of a schedular evaluation 
in excess of 20 percent at any time prior to April 16, 2005. 



Increased rating for traumatic arthritis of the thoracolumbar 
spine with mild radicular involvement, right lower extremity, 
evaluated as 40 percent disabling since April 16, 2005.

Since April 16, 2005, the pertinent evidence includes a VA 
examination of the spine.  Strength testing was incomplete 
with regard to the right leg as it began to jerk during 
testing.  The veteran reported decreased sensation in all 
extremities.  Range of motion testing in the lumbar spine was 
impossible as the veteran reported that he was unable to get 
out of his chair.  The veteran reported that his range of 
motion was limited by pain, but the results were reproducible 
on repeated testing.  The examiner found that the 
degenerative disease of the spine was as likely as not 
related to his fall in service. 

The current 40 percent rating is the maximum schedular rating 
under both the old and the amended regulations for limitation 
of motion of the lumbar spine absent ankylosis, which has not 
been demonstrated in this case.  The Court has held that, 
when a Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, where the veteran is in receipt of the maximum 
evaluation due to limitation of motion, as here, those 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).

The evidence shows that the spine is not ankylosed.  Further, 
the evidence shows that the veteran's neurological 
abnormalities, like loss of bladder and bowel control, are 
related to his service-connected conversion disorder and not 
to his service-connected arthritis.  Further, there is 
nothing in the record to suggest that he had pronounced 
symptoms or periods of acute signs or symptoms of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician, and treatment by a physician.  
There is no evidence of incapacitating episodes having a 
total duration of at least 6 weeks in the past twelve months 
which would warrant a 60 percent rating.  Under the 
circumstances-given the totality of the evidence-it is the 
Board's conclusion that the veteran has not had pronounced 
symptoms or incapacitating episodes of intervertebral disc 
syndrome, as defined by VA regulations, since April 16, 2005.  

For the reasons explained above, the preponderance of the is 
against the assignment of a schedular evaluation in excess of 
40 percent at any time since April 16, 2005. 


ORDER

Entitlement to increased ratings for traumatic arthritis of 
the thoracolumbar spine with mild radicular involvement, 
right lower extremity; residuals of traumatic arthritis of 
the cervical spine; and residuals of a contusion of the 
posterior scalp, are denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


